Settlement Agreement and Release of All Claims
Page 1

[ex10310qq12015image1.jpg]


SETTLEMENT AGREEMENT AND RELEASE OF ALL CLAIMS
This Settlement Agreement and Release of All Claims (the “Agreement”) is between
Houman Akhavan (“Akhavan”) and U.S. Auto Parts Network, Inc., its officers,
directors, employees, foreign and domestic subsidiaries, benefit plans and plan
administrators, affiliates, agents, attorneys, successors and/or assigns
(collectively referred to as the “Company”). Akhavan and Company may be
individually and collectively referred to herein as a “Party” or “Parties” to
this Agreement.
RECITALS
Akhavan’s employment with the Company terminated effective December 9, 2014(the
last date of employment being the “Termination Date”). Akhavan and the Company
mutually desire to end their relationship and to eliminate any future disputes.
Akhavan and the Company have agreed to resolve amicably any and all disputes
between them. As a demonstration of that desire, the Company has elected to
offer Akhavan compensation and benefits to which he would not otherwise be
entitled. The Company expressly disclaims any wrongdoing or any liability to
Akhavan. This Agreement and compliance with it shall not be construed as an
admission by the Company of any liability or violation to the rights of Akhavan
or any other person or as a violation of any order, law, statute, duty or
contract whatsoever as to Akhavan or any person.
AGREEMENTS
Based upon the foregoing, and in consideration of the mutual promises contained
in this Agreement, Akhavan and the Company agree, effective upon the execution
of this Agreement by both Akhavan and the Company (the “Effective Date”), as
follows:
1.Acknowledgment. The Company has paid Akhavan all regular salary, expenses,
commissions, distributions, and Company benefits due and owing as of the
Effective Date, less appropriate withholdings and Akhavan is not owed any
remuneration, compensation or monies allowed, including but not limited to those
required under the California Labor Code, as of the Effective Date. This sum is
not consideration for this Agreement. The Company has paid Akhavan for any
vacation days that he accrued but did not use as of the Termination Date. This
sum is likewise not consideration for this Agreement. Information regarding the
transfer or distribution of Akhavan’s USAP 401(k) Retirement



--------------------------------------------------------------------------------

Settlement Agreement and Release of All Claims
Page 2

Plan account and 409A Deferred Compensation Plan account have been provided to
Akhavan under separate cover by those plans’ administrators. Except as otherwise
expressly provided in this Agreement, nothing contained in the Agreement shall
affect or waive any of Akhavan’s rights pursuant to the Company 401(k) plan, the
Company Deferred Compensation Plan, or to any equity compensation (including
stock options and restricted stock units).  Except as otherwise expressly
provided in this Agreement, Akhavan’s rights relating to the Company 401(k)
plan, the Company Deferred Compensation Plan, and/or to equity compensation
(including stock options and restricted stock units) shall continue to be
governed by the applicable plans and agreements, laws and regulations.
2.     Consideration. The Company agrees to provide Akhavan the following
consideration:
A.    Payment of $67,975.00 made payable to Akhavan’s attorneys Helmer Friedman,
LLP’s client IOLTA account within five (5) business days of the mutual execution
of this Agreement by the Parties.
B.    Payment of $232,025.00, minus any lawful and customary deductions, paid
out to Akhavan over twenty-two (22) bi-weekly installments in accordance with
the Company’s regular bi-weekly payroll practices (“Payment”).
C.    As of the Termination Date of December 9, 2014, Akhavan had been granted
and holds the following vested options to purchase the Company’s common stock:


100,000 vested options pursuant to the Non-Incentive Stock Option Agreement
between Akhavan and the Company dated January 5, 2009; and


32,166 vested options pursuant to the Non-Incentive Stock Option Agreement
between Akhavan and the Company dated September 10, 2013.


Notwithstanding anything to the contrary in the foregoing referenced agreements
or in the applicable plan(s), including, without limitation, the Company’s 2007
Omnibus Incentive Plan, the Company hereby extends the deadline to exercise all
of the foregoing listed vested options granted to and held by Akhavan to and
including December 9, 2015. The Company acknowledges that Akhavan is free to
exercise his stock options and the methods of exercise are governed by the
Non-Incentive Stock Option Agreements dated January 5, 2009 and September 10,
2013. The Company will remove any open market trading restrictions from
Akhavan’s eTrade account on the third business day following the Company’s first
earnings release following the Effective Date.





--------------------------------------------------------------------------------

Settlement Agreement and Release of All Claims
Page 3

D.     The Company confirms all of Akhavan’s 21,000 restricted stock units
vested on December 9, 2014 pursuant to the terms of his February 14, 2014 Stock
Unit Award Agreement and have been delivered to Akhavan.
3.    Taxes. Notwithstanding the withholdings set forth in Paragraph 2 above,
Akhavan shall pay in full when due, and shall be solely responsible for, any and
all federal, state, or local income taxes that are or may be assessed against
him relating to the consideration provided, including but not limited to the
Payment received pursuant to this Agreement, as well as all interest or
penalties that may be owed in connection with such taxes. Akhavan is not relying
on any representations or conduct of the Company with respect to the adequacy of
the withholdings and he will indemnify, defend and hold the Company harmless
from and against any and all liability or claim for any tax or contribution or
any penalty or interest thereon that may be incurred or demanded as a result of
the receipt of the consideration provided for in this Agreement, excluding any
separate exclusive tax obligations of the Company.
4.    Non-Admission of Liability.
The Company hereby disclaims any wrongdoing against Akhavan. Indeed, Akhavan
agrees that neither this Agreement, nor the furnishing of the consideration for
the release contained herein shall be deemed or construed at any time for any
purpose as an admission by Company of any liability or unlawful conduct of any
kind.
5.    Mutual Release.
(a)    Akhavan Release. Akhavan, on behalf of himself, his spouse, successors,
heirs, and assigns, hereby forever relieves, releases, and discharges the
Company as well as its past, present and future officers, directors,
administrators, shareholders, employees, agents, successors, subsidiaries,
parents, assigns, representatives, brother/sister corporations, and all other
affiliated or related corporations, all benefit plans sponsored by the Company,
and entities, and each of their respective present and former agents, employees,
or representatives, insurers, partners, associates, successors, and assigns, and
any entity owned by or affiliated with any of the above, from any and all
claims, debts, liabilities, demands, obligations, liens, promises, acts,
agreements, costs and expenses (including but not limited to attorneys’ fees),
damages, actions, and causes of action, of whatever kind or nature, including
but not limited to any statutory, civil, administrative, or common law claims,
whether known or unknown, suspected or unsuspected, fixed or contingent,
apparent or concealed, arising out of any act or omission occurring before
Akhavan’s execution of this Agreement, including but not limited to any claims
based on, arising out of, or related to Akhavan’s employment with, or the ending
of Akhavan’s employment with the Company, any claims arising from rights under
federal, state, and local laws relating to the regulation



--------------------------------------------------------------------------------

Settlement Agreement and Release of All Claims
Page 4

of federal or state tax payments or accounting; federal, state or local laws
that prohibit harassment or discrimination on the basis of race, national
origin, religion, sex, gender, age, marital status, bankruptcy status,
disability, perceived disability, ancestry, sexual orientation, family and
medical leave, or any other form of harassment or discrimination or related
cause of action (including but not limited to failure to maintain an environment
free from harassment and retaliation, inappropriate comments or touching and/or
“off-duty” conduct of other Company employees); statutory or common law claims
of any kind, including but not limited to, any alleged violation of Title VII of
the Civil Rights Act of 1964, The Civil Rights Act of 1991, Sections 1981
through 1988 of Title 42 of the United States Code, as amended; The Employee
Retirement Income Security Act of 1971, as amended, The Americans with
Disability Act of 1990, as amended, the Age Discrimination in Employment Act, 29
U.S.C. Sections 621 et. seq., the Workers Adjustment and Retraining Notification
Act, as amended; the Occupational Safety and Health Act, as amended, the
Sarbanes-Oxley Act of 2002, the California Family Rights Act (Cal. Govt. Code
§ 12945.2 et. seq.), the California Fair Employment and Housing Act (Cal. Govt.
Code § 12900 et. seq.), the statutory provision regarding
retaliation/discrimination for filing a workers’ compensation claim under Cal.
Labor Code § 132a, California Unruh Civil Rights Act, California Sexual
Orientation Bias Law (Cal. Lab. Code § 1101 et. seq.), California AIDS Testing
and Confidentiality Law, California Confidentiality of Medical Information (Cal.
Civ. Code § 56 et. seq.), contract, tort, and property rights, breach of
contract, breach of implied-in-fact contract, breach of the implied covenant of
good faith and fair dealing, tortious interference with contract or current or
prospective economic advantage, fraud, deceit, invasion of privacy, unfair
competition, misrepresentation, defamation, wrongful termination, tortious
infliction of emotional distress (whether intentional or negligent), breach of
fiduciary duty, violation of public policy, or any other common law claim of any
kind whatsoever; any claims for severance pay, sick leave, family leave,
liability pay, overtime pay, vacation, life insurance, health insurance,
continuation of health benefits, disability or medical insurance, or Akhavan’s
401(k) rights or any other fringe benefit or compensation, including but not
limited to stock options; any claim for damages or declaratory or injunctive
relief of any kind. Akhavan represents that at the time of the execution of this
Agreement; he suffers from no work-related injuries and has no disability or
medical condition as defined by the Family Medical Leave Act. Akhavan represents
that he has no workers’ compensation claims that he intends to bring against the
Company. Except as otherwise expressly provided in this Agreement, nothing
contained in the Agreement shall affect or waive any of Akhavan’s rights
pursuant to the Company 401(k) plan, the Company Deferred Compensation Plan, or
to any equity compensation (including stock options and restricted stock
units).  Except as otherwise expressly provided in this Agreement, Akhavan’s
rights relating to the Company 401(k) plan, the Company Deferred Compensation
Plan, and/or to equity compensation



--------------------------------------------------------------------------------

Settlement Agreement and Release of All Claims
Page 5

(including stock options and restricted stock units) shall continue to be
governed by the applicable plans and agreements, laws and regulations
(b)    Company Release. The Company, on behalf of itself, its officers,
directors, successors and assigns, hereby forever relieves, releases, and
discharges Akhavan, his heirs, representatives, and attorneys from any and all
claims, debts, liabilities, demands, obligations, liens, promises, acts,
agreements, costs and expenses (including but not limited to attorneys’ fees),
damages, actions, and causes of action, of whatever kind or nature, including
but not limited to any statutory, civil, administrative, or common law claims,
whether known or unknown, suspected or unsuspected, fixed or contingent,
apparent or concealed, arising out of any act or omission occurring before the
Company’s execution of this Agreement, including but not limited to any claims
based on, arising out of, or related to Akhavan’s employment with, or the ending
of Akhavan’s employment with the Company, any claims arising from rights under
federal, state, and local laws relating to the regulation of federal or state
tax payments or accounting; federal, state or local laws that prohibit
harassment or discrimination on the basis of race, national origin, religion,
sex, gender, age, marital status, bankruptcy status, disability, perceived
disability, ancestry, sexual orientation, family and medical leave, or any other
form of harassment or discrimination or related cause of action (including but
not limited to failure to maintain an environment free from harassment and
retaliation, inappropriate comments or touching and/or “off-duty” conduct of
other Company employees); statutory or common law claims of any kind, including
but not limited to, any alleged violation of Title VII of the Civil Rights Act
of 1964, The Civil Rights Act of 1991, Sections 1981 through 1988 of Title 42 of
the United States Code, as amended; The Employee Retirement Income Security Act
of 1971, as amended, The Americans with Disability Act of 1990, as amended, the
Age Discrimination in Employment Act, 29 U.S.C. Sections 621 et. seq., the
Workers Adjustment and Retraining Notification Act, as amended; the Occupational
Safety and Health Act, as amended, the Sarbanes-Oxley Act of 2002, the
California Family Rights Act (Cal. Govt. Code § 12945.2 et. seq.), the
California Fair Employment and Housing Act (Cal. Govt. Code § 12900 et. seq.),
statutory provision regarding retaliation/discrimination for filing a workers’
compensation claim under Cal. Labor Code § 132a, California Unruh Civil Rights
Act, California Sexual Orientation Bias Law (Cal. Lab. Code § 1101 et. seq.),
California AIDS Testing and Confidentiality Law, California Confidentiality of
Medical Information (Cal. Civ. Code § 56 et. seq.), contract, tort, and property
rights, breach of contract, breach of implied-in-fact contract, breach of the
implied covenant of good faith and fair dealing, tortious interference with
contract or current or prospective economic advantage, fraud, deceit, invasion
of privacy, unfair competition, misrepresentation, defamation, wrongful
termination, tortious infliction of emotional distress (whether intentional or
negligent), breach of fiduciary duty, violation of public policy, or any other
common law claim of any kind whatsoever; any



--------------------------------------------------------------------------------

Settlement Agreement and Release of All Claims
Page 6

claims for severance pay, sick leave, family leave, liability pay, overtime pay,
vacation, life insurance, health insurance, continuation of health benefits,
disability or medical insurance, or Akhavan’s 401(k) rights or any other fringe
benefit or compensation, including but not limited to stock options; any claim
for damages or declaratory or injunctive relief of any kind.
(c)    Mistakes in Fact; Voluntary Consent. The Parties, and each of them,
expressly and knowingly acknowledges that, after the execution of this
Agreement, the Parties may discover facts different from or in addition to those
that they now know or believe to be true with respect to the claims released in
this Agreement. Nonetheless, this Agreement shall be and remain in full force
and effect in all respects, notwithstanding such different or additional facts
and the Parties intend to fully, finally, and forever settle and release those
claims released in this Agreement. In furtherance of such intention, the release
given in this Agreement shall be and remain in effect as a full and complete
release of such claims, notwithstanding the discovery and existence of any
additional or different claims and the Parties assume the risk of
misrepresentations, concealments, or mistakes, and if the Parties should
subsequently discover that any fact relied upon in entering into this Agreement
was untrue, that any fact was concealed, or that its understanding of the facts
or law was incorrect, they shall not be entitled to set aside this Agreement or
the settlement reflected in this Agreement or be entitled to recover any damages
on that account.
(d)    Section 1542 of the California Civil Code. The Parties expressly waive
any and all rights and benefits conferred upon them by Section 1542 of the
California Civil Code, which states as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Accordingly, the Parties knowingly, voluntarily and expressly waive any rights
and benefits arising under Section 1542 of the California Civil Code and any
other statute or principle of similar effect.
(e)    No Lawsuits. The Parties agree to take any and all steps necessary to
insure that no lawsuit arising out of any claim released herein shall ever be
prosecuted by or on its behalf in any forum, and hereby warrants and covenants
that no such action has been filed or shall ever be filed or prosecuted to the
extent permitted by law. The Parties also agree that if any claim is prosecuted
in their name before any court or administrative



--------------------------------------------------------------------------------

Settlement Agreement and Release of All Claims
Page 7

agency that they waive and agree not to take any award or other damages from
such suit to the extent permissible under applicable law.
(f)    Akhavan Confidentiality / Non-disparagement. Akhavan agrees to keep the
terms and amounts of this Agreement confidential and agrees not to disclose any
such information to any person other than his present or future attorneys,
accountants, tax advisors, his spouse, or as may be required in response to a
court order, subpoena, or valid inquiry by a government agency or regulator.
Akhavan further agrees that, if any information concerning the terms of this
Agreement is revealed as permitted by this paragraph, he shall inform the
recipient of the information that it is confidential. Notwithstanding the
foregoing, nothing in this Agreement shall be construed as precluding disclosure
where such disclosure is required and compelled by law. In the event that
Akhavan is required and compelled by law to disclose any such matters, he will
first give fifteen (15) days advance written notice (or, in the event that it is
not possible to provide fifteen (15) days written notice, as much written notice
as is possible under the circumstances) to the Company so that the Company may
present and preserve any objections that it may have to such disclosure and/or
seek an appropriate protective order. Akhavan acknowledges and agrees that this
paragraph is a material inducement to the Company’s entering into this
Agreement, and further acknowledges and agrees that any breach of this paragraph
shall be subject to a claim for damages or equitable relief (or both), including
but not limited to injunctive relief. Additionally, Akhavan agrees that he shall
refrain from making any negative, disparaging or derogatory comments about the
Company, including but not limited to, any public or private remarks or
statements that would injure the business or reputation of the Company, or its
officers, managers, members, directors, partners, agents or employees.
(g)    Company Management Non-disparagement. Shane Evangelist, Aaron Coleman,
and Bryan P. Stevenson (collectively referred to as “Company Management”) agree
that they shall refrain from making any negative, disparaging or derogatory
comments about Akhavan, including but not limited to, any public or private
remarks or statements that would injure the business or reputation of Akhavan.
The Company and Company Management agree that this paragraph is a material
inducement to Akhavan’s entering into this Agreement, and further acknowledge
and agree that any breach of this paragraph may be subject to a claim for
damages or equitable relief (or both), including but not limited to injunctive
relief. Additionally, Akhavan acknowledges and agrees that the Company may be
required by United States Securities Laws (including but not limited to the
Company’s Form 8-K and future Proxy filings) to disclose the material terms of
this Agreement.
(h)    Inquiries and References. The Parties agree to state that “the matter has
been resolved” in response to any third party inquiries about the status of this
dispute. Akhavan agrees to direct all requests for employment references to
Jackie Florez or her



--------------------------------------------------------------------------------

Settlement Agreement and Release of All Claims
Page 8

designee in the Company’s Human Resources Department, and the Company agrees to
confirm Akhavan’s dates of employment, positions held, and to characterize
Akhavan’s termination as a voluntarily resignation, in response to any
employment reference inquiries.
6.    Confidential and Proprietary Information / Return of Company Property.
Akhavan agrees to be bound by the Confidentiality and Non-Disclosure provisions
set forth in Section 1 of the Confidential Information and Invention Assignment
Agreement executed on or about January 1, 2006.
7.    Non-solicitation. For a period of twelve (12) months following the
Termination Date, Akhavan will not, either directly or indirectly, solicit any
of the Company’s employees to resign from their employment with the Company. The
Company acknowledges and agrees that Akhavan is under no obligation to refrain
from lawfully competing with the Company.
8.    Nonassignment. Akhavan represents and warrants that he has not assigned or
transferred any portion of any claim or rights he has or may have to any other
person, firm, corporation or any other entity, and that no other person, firm,
corporation, or other entity has any lien or interest in any such claim.
9.    Miscellaneous Provisions
(a)    Integration. This Agreement constitutes a single, integrated written
contract expressing the entire Agreement of the parties concerning the subject
matter referred to in this Agreement. No covenants, agreements, representations,
or warranties of any kind whatsoever, whether express or implied in law or fact,
have been made by any party to this Agreement, except as specifically set forth
in this Agreement. All prior and contemporaneous discussions, negotiations, and
agreements (including, but not limited, to Akhavan’s February 14, 2014
Employment Agreement) and are superseded by, this Agreement. Except as otherwise
expressly provided in this Agreement, nothing contained in the Agreement shall
affect or waive any of Akhavan’s rights pursuant to the Company 401(k) plan, the
Company Deferred Compensation Plan, or to any equity compensation (including
stock options and restricted stock units).  Except as otherwise expressly
provided in this Agreement, Akhavan’s rights relating to the Company 401(k)
plan, the Company Deferred Compensation Plan, and/or to equity compensation
(including stock options and restricted stock units) shall continue to be
governed by the applicable plans and agreements, laws and regulations.
(b)    Modifications. No modification, amendment, or waiver of any of the
provisions contained in this Agreement shall be binding upon any party to this
Agreement unless made in writing and signed by both parties.



--------------------------------------------------------------------------------

Settlement Agreement and Release of All Claims
Page 9

(c)    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such a manner as to be effective and valid under applicable
law and to carry out each provision herein to the greatest extent possible, but
if any provision of this Agreement is held to be void, voidable, invalid,
illegal or for any other reason unenforceable, the validity, legality and
enforceability of the other provisions of this Agreement will not be affected or
impaired thereby.
(d)    Non-Reliance on Other Parties. Except for statements expressly set forth
in this Agreement, no party has made any statement or representation to any
other party regarding a fact relied on by the other party in entering into this
Agreement, and no party has relied on any statement, representation, or promise
of any other party, or of any representative or attorney for any other party, in
executing this Agreement or in making the settlement provided for in this
Agreement.
(e)    Negotiated Agreement. The terms of this Agreement are contractual, not a
mere recital, and are the result of negotiations between the Parties.
Accordingly, no Party shall be deemed to be the drafter of this Agreement.
(f)    Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon the heirs, successors, and assigns of the Parties hereto
and each of them. In the case of the Company, this Agreement is intended to
release and inure to the benefit of any affiliated corporations, parent
corporations, brother-sister corporations, subsidiaries (whether or not wholly
owned), divisions, shareholders, officers, directors, agents, representatives,
principals, and employees.
(g)    Applicable Law. This Agreement shall be construed in accordance with, and
governed by, the laws of the State of California without taking into account
conflict of law principles. Akhavan and the Company agree to submit to personal
jurisdiction in the State of California and to venue in its courts.
(h)    Counterparts. This Agreement may be executed via facsimile and in one or
more counterparts, each of which shall be deemed an original, but all of which
together constitute one and the same instrument, binding on the Parties.
(i)    Representations That Akhavan Is Not A Medicare Beneficiary. Akhavan
declares and expressly warrants that he is not Medicare eligible, that he is not
a Medicare beneficiary, and that he is not within thirty (30) months of becoming
Medicare eligible; that he is not 65 years of age or older; that he is not
suffering from end stage renal failure or amyotrophic lateral sclerosis; that he
has not received Social Security benefits for twenty-four (24) months or longer;
and/or that he has not applied for Social Security benefits, and/or has not been
denied Social Security disability benefits and is appealing the denial.





--------------------------------------------------------------------------------

Settlement Agreement and Release of All Claims
Page 10

(j)    Representations That No Medical Expenses Have Been Paid By Medicare.
Because Akhavan is not a Medicare recipient as of the date of this release,
Akhavan is aware of no medical expenses which Medicare has paid and for which
the released parties are or could be liable now or in the future. Akhavan agrees
and affirms that, to the best of his knowledge, no liens of any governmental
entities, including those for Medicare conditional payments, exist.


(k)    Tolling and Suspension. In the event of a breach by Akhavan of any
restrictive covenant contained in this Agreement, the running of the period of
restriction shall automatically be tolled and suspended for the amount of time
the breach continues, and shall automatically commence when the breach is
remedied so that the Company shall receive the benefit of Akhavan’s compliance
with the terms and conditions of this Agreement.


(l)    Arbitration. The Parties agree that any controversy or claim arising out
of or relating to this Agreement, or any dispute arising out of the
interpretation or application of this Agreement, shall be resolved by binding
arbitration before a retired Superior Court Judge and shall be conducted in
accordance with the provisions of the California Arbitration Act and the
California Code of Civil Procedure. Prior to commencement of any arbitration,
however, the parties agree to first attempt to resolve any dispute before a
neutral mediator in a non-binding mediation to take place within thirty (30)
days of notice by either party, in writing, of such a dispute. The Parties agree
that mediation will not exceed one (1) day in duration.


(m)    Construction. This Agreement shall not be construed in favor of one party
or against the other.


(n)    Compliance with Terms. The failure to insist upon compliance with any
term, covenant or condition contained in this Agreement shall not be deemed a
waiver of that term, covenant or condition, nor shall any waiver or
relinquishment of any right or power contained in this Agreement at any one time
or more times be deemed a waiver or relinquishment of any right or power at any
other time or times.


(o)    No Rights to Re-Employment. Akhavan hereby waives any rights to future
employment by the Company or any of its parents, operating divisions,
subsidiaries and affiliates, predecessors, successors, joint venture partners,
insurers or any other related entity or company, and agrees that he will never
again apply for or seek employment with any of them. Akhavan agrees that should
he apply for employment with the Company or any of its parents, operating
divisions, subsidiaries and affiliates, predecessors, successors, joint venture
partners, insurers or any other related entity or company, the Company or such
other entity shall have cause to deny his application for employment without
recourse. This paragraph shall not apply if Akhavan is employed by an entity
that the Company subsequently acquires or merges with.


(p)     Enforcement Costs. The Parties agree that in the event a Party breaches
any provision of this Agreement, the breaching Party, if the breach is proven by
a preponderance



--------------------------------------------------------------------------------

Settlement Agreement and Release of All Claims
Page 11

of the evidence, shall pay all costs and attorney's fees incurred in conjunction
with enforcement of this Agreement to the extent permitted by law.


(q)    Voluntary and Knowing. This Agreement is executed voluntarily and without
any duress or undue influence on the part or behalf of the Parties hereto
THE PARTIES ACKNOWLEDGE AND AGREE THAT THEY HAVE CAREFULLY READ AND VOLUNTARILY
SIGNED THIS AGREEMENT, THAT THE PARTIES HAVE HAD AN OPPORTUNITY TO CONSULT WITH
AN ATTORNEY OF THEIR CHOICE, AND THE PARTIES SIGN THIS AGREEMENT WITH THE INTENT
OF RELEASING THE OTHER PARTY FROM ANY AND ALL CLAIMS.


ACCEPTED AND AGREED TO:
Houman Akhavan:
 
U.S. Auto Parts Network, Inc.:
 
 
 
/s/ Houman Akhavan
 
/s/ Shane Evangelist
Signature
 
Signature
 
 
 
2/26/2015
 
CEO
Date
 
Title
 
 
 
 
 
2/26/2015
 
 
Date




